WATERMAN, Circuit Judge
(concurring) :
I concur in each of the results reached in the majority opinion. Nevertheless, I am concerned that the discussion there with reference to Due Process rights of a state prisoner who is threatened with loss of good time credit or with a loss of the chance to earn such credit because of an alleged infraction of prison rules would seem inaccurately to portray the obligation of a federal court asked to “interfere with state administrative processes” on constitutional grounds. I submit that it is our duty, mandated by the U. S. Constitution, authorized by Congress,1 and demanded by conscience, to strike down any practice sanctioned by a State which does not conform to at least minimally acceptable levels of due process. The court, aptly noting that appellant has asked us to determine what process is constitutionally due him, a convicted and imprisoned felon, declines to determine the “truly decisive issue” because it lacks empiric information.2 While I most assuredly agree that studies and surveys and the presentation thereof to us might provide further information of value in balancing competing interests, their absence should never mean that the federal courts will ignore or condone state activity obviously violative of individual rights when that activity is indulged in under the guise of preserving order.

. See, e. g., 42 U.S.C. § 1983.


. It may be that despite t,liis disclaimer in the majority opinion we have in fact decided that minimum standards are not met if the prisoner is not at least confronted with an accusation, informed of the evidence against him, and is afforded a reasonable opportunity to explain his actions. See pp. 196, 198, 203, supra. However, it does seem clear that decision as to what are wholly acceptable minimum standards is left for another day through case-by-ease development.